DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17579178, filed 01/19/2022 claims foreign priority to 2021-011931, filed 01/28/2021.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 01/19/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamichi (US 2013/0235402) in view of Yasufuku et al (US 2019/0056135).
Regarding claim 1, Yamamichi discloses image forming apparatus (fig. 1 item 3, printer) on which an application including a first module and a second module is installed (printer 3 consists of application including first environmental application 204 (first module) and a second environmental application 205 (second module), [0093]-[0094], [0101]-[0102]), the first module being configured to determine whether to activate the second module based at least on a time set by a user (first environmental application 204 (first module) determines whether to activate second environmental application 205 (second module) at a particular time when user pushes button 504, [0093]-[0095], [0101]-[0102]), and activate the second module based on the first module determining to activate the second module (first environmental application 204 (first module) determines to activate second environmental application 205 (second module), [0101]-[0102]), the second module being configured to cause the image forming apparatus to perform printing the image forming apparatus comprising (second environmental application 205 (second module) is used for execution of print out using printer the printer comprising, [0093]-[0103]): 
an activation unit configured to activate the first module without activating the second module, at an elapse of a predetermined time interval (system determines second environmental application 205 is not activated for at least the time of each activation time of first environmental application 204, [0093]-[0103]), 
Yamamichi does not specifically disclose concept of an activation unit configured to activate the first module without activating the second module, periodically at each elapse of a predetermined time interval,
wherein in a case where it is determined that the second module is to be activated before a time when the first module is to be activated next, the first module is configured to set a timing to activate the second module.
However, Yasufuku et al specifically teaches concept of an activation unit configured to activate the first module without activating the second module, periodically at each elapse of a predetermined time interval (fig. 1, one of the at least one of the modules B1-B3 from the plurality of modules B1-B3 is activated without activating the other two of the modules B1-B3 from the plurality of modules B1-B3, at an interval time equal to or less than a specified permission time (step ST3), [0032]-[0037]),
wherein in a case where it is determined that the second module is to be activated before a time when the first module is to be activated next, the first module is configured to set a timing to activate the second module (when time y1, y2 and y3 permits for at least one of the at least one of the other one of the plurality of modules B1-B3 from the plurality of modules B1-B3 is set for permission to be activated, at least one of the at least one of the other one of the plurality of modules B1-B3 from the plurality of modules B1-B3 is set at a timing y1, y2 and y3 for permission to be activated next (in a case where it is determined that the second module is to be activated before a time when the first module is to be activated next), system controller determines at least one of the plurality of modules B1-B3 is set at a time y1, y2 and y3 as a stop module to activate stoppage of the at least one of the plurality of the other modules B1-B3 at a time y1, y2 and y3 (first module is configured to set a timing to activate the second module), [0032]-[0037])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Yamamichi with concept of an activation unit configured to activate the first module without activating the second module, periodically at each elapse of a predetermined time interval, wherein in a case where it is determined that the second module is to be activated before a time when the first module is to be activated next, the first module is configured to set a timing to activate the second module of Yasufuku et al.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce power consumption, (Yasufuku et al, [0004])

Regarding claim 2, Yamamichi discloses image forming apparatus (fig. 1 item 3, printer), wherein the first module is configured to determine whether to activate the second module before the time when the first module is to be activated next, based on a comparison between the time set by the user and the time when the first module is to be activated next (first environmental application 204 (first module) determines whether to activate second environmental application 205 (second module) at a particular time when user pushes button 504 and the time first environmental application 204 (first module) is activated, [0093]-[0095], [0101]-[0102]).

Regarding claim 3, Yamamichi discloses image forming apparatus (fig. 1 item 3, printer), wherein the first module is configured to set a time after a lapse of a predetermined time from a time when the first module is activated, as the time when the first module is to be activated next (system determines second environmental application 205 is not activated for at least the time of each activation time of first environmental application 204, [0093]-[0103]).

Regarding claim 4, Yamamichi discloses image forming apparatus (fig. 1 item 3, printer), wherein the activation unit is configured to accept an instruction to activate the second module from the first module, and activate the second module (first environmental application 204 (first module) determines to activate second environmental application 205 (second module), [0101]-[0102]).

Regarding claim 5, Yamamichi discloses image forming apparatus (fig. 1 item 3, printer), wherein the instruction to activate the second module includes the timing to activate the second module, and wherein the activation unit is configured to activate the second module at the timing specified by the instruction (first environmental application 204 (first module) determines whether to activate second environmental application 205 (second module) at a particular time when user pushes button 504, [0093]-[0095], [0101]-[0102]).

Regarding claim 6, Yamamichi discloses image forming apparatus (fig. 1 item 3, printer), wherein the activation unit is configured to activate the second module based on the timing set by the first module without activating the first module (first environmental application 204 (first module) determines whether to activate second environmental application 205 (second module) at a particular time when user pushes button 504, [0093]-[0095], [0101]-[0102]).

Regarding claim 7, Yamamichi discloses image forming apparatus (fig. 1 item 3, printer), wherein the time set by the user is a time set by the user as a time to perform printing (user transmits document data at a particular time to be printed and the print settings to the second application so as to let the second application execute print output according to the print settings set by user at a particular time, [0093]-[0099]).

Regarding claim 8, Yamamichi discloses image forming apparatus (fig. 1 item 3, printer), further comprising a control unit configured to end processing by the first module based on a fact that the first module does not end the processing even when a predetermined time has elapsed since activation of the first module (print execution of first environmental application ends after print execution in S607 after a period of time when system executes printing, [0096]-[0099]).

Regarding claim 9, Yamamichi discloses method for controlling an image forming apparatus (fig. 1 item 3, printer) on which an application including a first module and a second module is installed (printer 3 consists of application including first environmental application 204 (first module) and a second environmental application 205 (second module), [0093]-[0094], [0101]-[0102]), the first module being configured to determine whether to activate the second module based at least on a time set by a user (first environmental application 204 (first module) determines whether to activate second environmental application 205 (second module) at a particular time when user pushes button 504, [0093]-[0095], [0101]-[0102]), and activate the second module based on the first module determining to activate the second module (first environmental application 204 (first module) determines to activate second environmental application 205 (second module), [0101]-[0102]), the second module being configured to cause the image forming apparatus to perform printing, the method comprising (second environmental application 205 (second module) is used for execution of print out using printer the printer comprising, [0093]-[0103]): 
activating the first module without activating the second module, at an elapse of a predetermined time interval (system determines second environmental application 205 is not activated for at least the time of each activation time of first environmental application 204, [0093]-[0103]); 
Yamamichi does not specifically disclose concept of activating the first module without activating the second module, periodically at each elapse of a predetermined time interval;
determining whether to activate the second module before a time when the first module is to be activated next; and 
in a case where it is determined that the second module is to be activated before the time when the first module is to be activated next, setting a timing to activate the second module.
However, Yasufuku et al specifically teaches concept of activating the first module without activating the second module, periodically at each elapse of a predetermined time interval (fig. 1, one of the at least one of the modules B1-B3 from the plurality of modules B1-B3 is activated without activating the other two of the modules B1-B3 from the plurality of modules B1-B3, at an interval time equal to or less than a specified permission time (step ST3), [0032]-[0037]);
determining whether to activate the second module before a time when the first module is to be activated next (system controller determines whether at least one of the plurality of modules B1-B3 is set at a time y1, y2 and y3 as a stop module to activate stoppage of the at least one of the plurality of the other modules B1-B3 at a time y1, y2 and y3, [0032]-[0037]); and 
in a case where it is determined that the second module is to be activated before the time when the first module is to be activated next, setting a timing to activate the second module (when time y1, y2 and y3 permits for at least one of the at least one of the other one of the plurality of modules B1-B3 from the plurality of modules B1-B3 is set for permission to be activated, at least one of the at least one of the other one of the plurality of modules B1-B3 from the plurality of modules B1-B3 is set at a timing y1, y2 and y3 for permission to be activated next (in a case where it is determined that the second module is to be activated before a time when the first module is to be activated next), system controller determines at least one of the plurality of modules B1-B3 is set at a time y1, y2 and y3 as a stop module to activate stoppage of the at least one of the plurality of the other modules B1-B3 at a time y1, y2 and y3 (first module is configured to set a timing to activate the second module), [0032]-[0037])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Yamamichi with concept of activating the first module without activating the second module, periodically at each elapse of a predetermined time interval; determining whether to activate the second module before a time when the first module is to be activated next; and in a case where it is determined that the second module is to be activated before the time when the first module is to be activated next, setting a timing to activate the second module of Yasufuku et al.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce power consumption, (Yasufuku et al, [0004])

Regarding claim 10, Yamamichi discloses non-volatile storage medium storing a program for causing a computer to perform a method for controlling an image forming apparatus (fig. 1 item 3, printer) on which an application including a first module and a second module is installed (printer 3 consists of application including first environmental application 204 (first module) and a second environmental application 205 (second module), whereby first environmental application 204 (first module) determines whether to activate second environmental application 205 (second module) at a particular time when user pushes button 504, would be obvious to include non-volatile storage medium storing a program for causing a computer to perform a method for controlling an image forming apparatus on which an application including a first module and a second module is installed, [0093]-[0094], [0101]-[0102]), the first module being configured to determine whether to activate the second module based at least on a time set by a user (first environmental application 204 (first module) determines whether to activate second environmental application 205 (second module) at a particular time when user pushes button 504, [0093]-[0095], [0101]-[0102]), and activate the second module based on the first module determining to activate the second module (first environmental application 204 (first module) determines to activate second environmental application 205 (second module), [0101]-[0102]), the second module being configured to cause the image forming apparatus to perform printing, the method comprising (second environmental application 205 (second module) is used for execution of print out using printer the printer comprising, [0093]-[0103]): 
activating the first module without activating the second module, at an elapse of a predetermined time interval (system determines second environmental application 205 is not activated for at least the time of each activation time of first environmental application 204, [0093]-[0103]);
Yamamichi does not specifically disclose concept of activating the first module without activating the second module, periodically at each elapse of a predetermined time interval;
determining whether to activate the second module before a time when the first module is to be activated next; and 
in a case where it is determined that the second module is to be activated before the time when the first module is to be activated next, setting a timing to activate the second module.
However, Yasufuku et al specifically teaches concept of activating the first module without activating the second module, periodically at each elapse of a predetermined time interval (system controller determines whether at least one of the plurality of modules B1-B3 is set at a time y1, y2 and y3 as a stop module to activate stoppage of the at least one of the plurality of the other modules B1-B3 at a time y1, y2 and y3, [0032]-[0037]);;
determining whether to activate the second module before a time when the first module is to be activated next (system controller determines whether at least one of the plurality of modules B1-B3 is set at a time y1, y2 and y3 as a stop module to activate stoppage of the at least one of the plurality of the other modules B1-B3 at a time y1, y2 and y3, [0032]-[0037]); and 
in a case where it is determined that the second module is to be activated before the time when the first module is to be activated next, setting a timing to activate the second module (when time y1, y2 and y3 permits for at least one of the at least one of the other one of the plurality of modules B1-B3 from the plurality of modules B1-B3 is set for permission to be activated, at least one of the at least one of the other one of the plurality of modules B1-B3 from the plurality of modules B1-B3 is set at a timing y1, y2 and y3 for permission to be activated next (in a case where it is determined that the second module is to be activated before a time when the first module is to be activated next), system controller determines at least one of the plurality of modules B1-B3 is set at a time y1, y2 and y3 as a stop module to activate stoppage of the at least one of the plurality of the other modules B1-B3 at a time y1, y2 and y3 (first module is configured to set a timing to activate the second module), [0032]-[0037])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Yamamichi with concept of activating the first module without activating the second module, periodically at each elapse of a predetermined time interval; determining whether to activate the second module before a time when the first module is to be activated next; and in a case where it is determined that the second module is to be activated before the time when the first module is to be activated next, setting a timing to activate the second module of Yasufuku et al.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce power consumption, (Yasufuku et al, [0004])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677